PER CURIAM.
This case having been submitted to the court upon the papers on file, and the law and the evidence being in favor of the plaintiff, and against the defendant:
It is therefore ordered, adjudged, and decreed that there be judgment in favor of the plaintiff, the state of Louisiana, and against the defendant, J. Vance Lewis, forever disbarring him from practicing in this state as an attorney and counselor at law, and that his license as such, issued to him by this court on November 9th, A. D. 1899, under the provisions of section 113 of the Revised Statutes, be, and it is hereby, revoked, annulled, and avoided.
It is further ordered and decreed that the costs of this case be paid by said defendant.